Case: 21-60329     Document: 00516372640         Page: 1     Date Filed: 06/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 27, 2022
                                  No. 21-60329
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Noemi Rebolloso Martinez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 259 079


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Noemi Rebolloso Martinez, a native and citizen of Mexico, petitions
   for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from an order of the Immigration Judge (IJ) denying
   her application for asylum, withholding of removal, and protection under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60329      Document: 00516372640           Page: 2    Date Filed: 06/27/2022




                                     No. 21-60329


   Convention Against Torture (CAT). We generally review only the BIA’s
   decision except to the extent that the IJ’s ruling influences the BIA. See Singh
   v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          The IJ determined that Martinez was ineligible for asylum because she
   did not file her application within one year of her arrival in the United States.
   See 8 C.F.R. § 1208.4(a)(2). The BIA determined that the IJ’s untimeliness
   finding was dispositive since Martinez waived any challenge on appeal.
   Similarly, Martinez abandons any challenge to the BIA’s waiver and
   untimeliness findings by failing to challenge them before this court. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Contrary to Martinez’s argument, the BIA’s conclusion that
   Martinez’s proposed particular social group (PSG), “Mexican women who
   don’t have the protection of a male figure” was not cognizable because it
   lacked social distinction aligns with this court’s jurisprudence. See Jaco v.
   Garland, 24 F.4th 395, 407 (5th Cir. 2021); Orellana-Monson v. Holder, 685
   F.3d 511, 521-22 (5th Cir. 2012). Even assuming Martinez’s proposed PSG
   was cognizable, Martinez’s testimony that she and a male friend were robbed
   by two masked gang members belies her assertion that she was targeted
   because she was a female unaccompanied by a male protective figure.
   Instead, substantial evidence supports the BIA’s conclusion that Martinez
   was the victim of a random act of violence perpetrated by gang members and
   her fear of similar victimization recuring in the future is insufficient to
   establish eligibility for withholding of removal. See Gonzales-Veliz v. Barr,
   938 F.3d 219, 224 (5th Cir. 2019); Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-
   93 (5th Cir. 2015); Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004).
   We lack jurisdiction to consider Martinez’s unexhausted claims that she will
   be targeted on account of political opinion and that she established a well-
   founded fear of persecution on account of a protected ground based on a




                                          2
Case: 21-60329      Document: 00516372640           Page: 3    Date Filed: 06/27/2022




                                     No. 21-60329


   pattern or practice of persecution of persons similarly situated to her. See
   Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 C.F.R. § 208.13(b)(2)(iii).
          Martinez does not challenge the BIA’s decision affirming the IJ’s
   determination that she failed to demonstrate eligibility for protection under
   the CAT. She also fails to challenge the BIA’s decision not to reinstate the
   IJ’s grant of voluntary departure. The claims are thus deemed abandoned.
   See Soadjede, 324 F.3d at 833. Accordingly, the petition for review is
   DENIED IN PART and DISMISSED IN PART for lack of jurisdiction.




                                          3